DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 15-16, 18-21, 27 and 29-30 are rejected under 35 U.S.C. 102(a2) as being anticipated by ASHRAF et al (US20210314962A1, Priority Date: August 3, 2018).

Regarding claim 1, ASHRAF’962 discloses a method of wireless communication (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), comprising: 
communicating, by a first wireless communication device (see, fig. 7, UE2, par 0103) with a second wireless communication device (see, fig. 7, UE3, par 0103), a reservation (see, SCI including an SCSI-RS SA indicates reserved radio resources for SCSI-RS transmission and SL transmission, par 0068 and 0073) indicating a plurality of reserved see, fig. 7, UE3 receives from BS the control information, and UE3 sends UE2 the SCI through negotiation process including a SCSI-RS SA indicates reserved radio resources for SCSI-RS transmissions and SL transmissions, par 0073 and 0103-0104. Noted, SCSI-RS and SL transmission share the same frequency resources (par 0068), any one of UE receives the control information from the access node 100 and then propagate it to another UE, par 0103); and 
communicating, by the first wireless communication device (see, fig. 3-4, UE2, par 0070) with a third wireless communication device (see, fig. 3-4, UE1, par 0070), a first sidelink communication of the plurality of sidelink communications (see, SL transmission of SL transmissions, par 0079) using a first resource of the plurality of reserved resources (see, fig. 3 step 306 and fig.4 step 407, UE2 communicates (sends and receives) with UE1 the SL transmission of SL transmissions using resources from SCI after estimating and reporting quality of the channel, par 0072-0079 and 0085).

Regarding claim 2, ASHRAF’962 discloses the method of claim 1 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), wherein the reservation indicates the plurality of reserved resources in a plurality of subchannels (see, SCI includes an SCSI-RS SA indicates reserved resources in terms of subchannels, par 0067, 0103. Noted, SCSI-RS and SL transmission share the same frequency resources, par 0068).

Regarding claim 4, ASHRAF’962 discloses the method of claim 1 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), further comprising: identifying, by the first wireless communication device (see, sending radio device, par 0061), the plurality of reserved resources based on channel sensing (see, UE determines the allocation of the radio resources for SL transmission based on channel sensing, par 0061), 
wherein the communicating the reservation includes: 
transmitting, by the first wireless communication device (see, fig. 3, UE1, par 0070) to the second wireless communication device (see, fig. 3, UE2, par 0070), sidelink control information (SCI) indicating the reservation (see, fig. 3 step 301, UE1 sends UE2 the SCI includes an SCSI-RS SA indicates reserved radio resources for SCSI-RS transmissions and SL transmissions, par 0072-0073. Noted, SCSI-RS and SL transmission share the same frequency resources, par 0068).

Regarding claim 5, ASHRAF’962 discloses the method of claim 1 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), wherein: 
the communicating the reservation includes: 
receiving, by the first wireless communication device (see, fig. 7, UE2, par 0103) from the second wireless communication device (see, fig. 7, UE3, par 0103), first sidelink control information (SCI) (see, SCI including an SCSI-RS SA indicates reserved radio resources for SCSI-RS transmission and SL transmission, par 0068 and 0073) indicating the reservation (see, fig. 7, UE3 receives from BS the control information, and UE3 sends UE2 the SCI through negotiation process including a SCSI-RS SA indicates reserved radio resources for SCSI-RS transmissions and SL transmissions, par 0073 and 0103-0104. Noted, SCSI-RS and SL transmission share the same frequency resources (par 0068), any one of UE receives the control information from the access node 100 and then propagate it to another UE, par 0103); and
the communicating the first sidelink communication includes: 
see, fig. 7, UE2, par 0103) to the third wireless communication device (see, fig. 3-4, UE1, par 0070), the first sidelink communication in the first resource (see, fig. 3 step 306, UE2 sends UE1 the SL transmission using resource from SCI obtained in the negotiation, par 0072-0079, 0103-0104).

Regarding claim 6, ASHRAF’962 discloses the method of claim 5 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059),
further comprising: transmitting, by the first wireless communication device (see, fig. 7, UE2, par 0103), second SCI (see, fig. 3 step 302, SCI sent by UE2, par 0074) indicating at least the first resource indicated by the first SCI (see, fig. 3 step 301-302, UE2 forward the SCI include the same reserving information for SL transmission and SCSI-RS transmission received from UE1 to UE3, par 0068, 0073-0074. Noted, first SCI corresponds to SCI received from UE1).

Regarding claim 7, ASHRAF’962 discloses the method of claim 5 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), further comprising: transmitting, by the first wireless communication device (see, fig. 7, UE2, par 0103), second SCI (see, fig. 3 step 302, SCI sent by UE2, par 0074) repeating the reservation indicated by the first SCI (see, fig. 3 step 301-302, UE2 forward the SCI include the same reserving information for SL transmission and SCSI-RS transmission received from UE1 to UE3, par 0068, 0073-0074. Noted, first SCI corresponds to SCI received from UE1).

Regarding claim 15, ASHRAF’962 discloses an apparatus (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), comprising: 
see, fig. 21, radio interface(s) 2110, par 0191) configured to: 
communicate, with a second wireless communication device (see, fig. 7, UE3, par 0103), a reservation (see, SCI including an SCSI-RS SA indicates reserved radio resources for SCSI-RS transmission and SL transmission, par 0068 and 0073) indicating a plurality of reserved resources for a plurality of sidelink communications (see, fig. 7, UE3 receives from BS the control information, and UE3 sends UE2 the SCI through negotiation process including a SCSI-RS SA indicates reserved radio resources for SCSI-RS transmissions and SL transmissions, par 0073 and 0103-0104. Noted, SCSI-RS and SL transmission share the same frequency resources (par 0068), any one of UE receives the control information from the access node 100 and then propagate it to another UE, par 0103); and 
communicate, with a third wireless communication device (see, fig. 3-4, UE1, par 0070), a first sidelink communication of the plurality of sidelink communications (see, SL transmission of SL transmissions, par 0079) using a first resource of the plurality of reserved resources (see, fig. 3 step 306 and fig.4 step 407, UE2 communicates (sends and receives) with UE1 the SL transmission of SL transmissions using resources from SCI after estimating and reporting quality of the channel, par 0072-0079 and 0085).

Regarding claim 16, ASHRAF’962 discloses the apparatus of claim 15 (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), wherein the reservation indicates the plurality of reserved resources in a plurality of subchannels (see, SCI includes an SCSI-RS SA indicates reserved resources in terms of subchannels, par 0067, 0103. Noted, SCSI-RS and SL transmission share the same frequency resources, par 0068).

Regarding claim 18, ASHRAF’962 discloses the apparatus of claim 15 (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), further comprising: 
a processor (see, fig. 21, processors 2150, par 0192) configured to identify the plurality of reserved resources based on channel sensing (see, UE determines the allocation of the radio resources for SL transmission based on channel sensing, par 0061), 
wherein the transceiver (see, fig. 21, radio interface(s) 2110, par 0191) configured to communicate the reservation is configured to: transmit, to the second wireless communication device (see, fig. 3, UE2, par 0070), sidelink control information (SCI) indicating the reservation (see, fig. 3 step 301, UE1 sends UE2 the SCI includes an SCSI-RS SA indicates reserved radio resources for SCSI-RS transmissions and SL transmissions, par 0072-0073. Noted, SCSI-RS and SL transmission share the same frequency resources, par 0068).

Regarding claim 19, ASHRAF’962 discloses the apparatus of claim 15 (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), wherein: 
the transceiver (see, fig. 21, radio interface(s) 2110, par 0191) configured to communicate the reservation is configured to: 
receive, from the second wireless communication device (see, fig. 7, UE3, par 0103), first sidelink control information (SCI) indicating the reservation (see, SCI including an SCSI-RS SA indicates reserved radio resources for SCSI-RS transmission and SL transmission, par 0068 and 0073) indicating the reservation (see, fig. 7, UE2 receives from UE3 the SCI through negotiation process including a SCSI-RS SA indicates reserved radio resources for SCSI-RS transmissions and SL transmissions, par 0073 and 0103-0104. Noted, SCSI-RS and SL transmission share the same frequency resources (par 0068), any one of UE receives the control information from the access node 100 and then propagate it to another UE, par 0103); and 
the transceiver (see, fig. 21, radio interface(s) 2110, par 0191) configured to communicate the first sidelink communication is configured to: 
transmit, to the third wireless communication device (see, fig. 3-4, UE1, par 0070), the first sidelink communication in the first resource (see, fig. 3 step 306, UE2 sends UE1 the SL transmission using resource from SCI obtained in the negotiation, par 0072-0079, 0103-0104).


Regarding claim 20, ASHRAF’962 discloses the apparatus of claim 19 (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), wherein the transceiver (see, fig. 21, radio interface(s) 2110, par 0191) is further configured to: 
transmit second SCI (see, fig. 3 step 302, SCI sent by UE2, par 0074) indicating at least the first resource indicated by the first SCI (see, fig. 3 step 301-302, UE2 forward the SCI include the same reserving information for SL transmission and SCSI-RS transmission received from UE1 to UE3, par 0068, 0073-0074. Noted, first SCI corresponds to SCI received from UE1). 

Regarding claim 21, ASHRAF’962 discloses the apparatus of claim 19 (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), wherein the transceiver (see, fig. 21, radio interface(s) 2110, par 0191) is further configured to: 
transmit second SCI (see, fig. 3 step 302, SCI sent by UE2, par 0074) repeating the reservation indicated by the first SCI (see, fig. 3 step 301-302, UE2 forward the SCI include the same reserving information for SL transmission and SCSI-RS transmission received from UE1 to UE3, par 0068, 0073-0074. Noted, first SCI corresponds to SCI received from UE1).

Regarding claim 27, ASHRAF’962 discloses a non-transitory computer-readable medium having program code recorded thereon (see, fig. 21, memory 2160 in UE stores software 2170, firmware 2180 and control parameters 2190, par 0190 and 0192), the program code (see, software 2170, firmware 2180 and control parameters 2190 stored in memory 2160 , par 0192) comprising: 
code (see, software 2170, firmware 2180 and control parameters 2190 stored in memory 2160 , par 0192) for causing a first wireless communication device (see, fig. 7, UE2, par 0103) to communicate, with a second wireless communication device (see, fig. 7, UE3, par 0103), a reservation (see, SCI including an SCSI-RS SA indicates reserved radio resources for SCSI-RS transmission and SL transmission, par 0068 and 0073) indicating a plurality of reserved resources for a plurality of sidelink communications (see, fig. 7, UE3 receives from BS the control information, and UE3 sends UE2 the SCI through negotiation process including a SCSI-RS SA indicates reserved radio resources for SCSI-RS transmissions and SL transmissions, par 0073 and 0103-0104. Noted, SCSI-RS and SL transmission share the same frequency resources (par 0068), any one of UE receives the control information from the access node 100 and then propagate it to another UE, par 0103); and 
code (see, software 2170, firmware 2180 and control parameters 2190 stored in memory 2160 , par 0192) for causing the first wireless communication device (see, fig. 7, UE2, par 0103) to communicate, with a third wireless communication device (see, fig. 3-4, UE1, par 0070), a first sidelink communication of the plurality of sidelink communications (see, SL transmission of SL transmissions, par 0079) using a first resource of the plurality of reserved resources (see, fig. 3 step 306 and fig.4 step 407, UE2 communicates (sends and receives) with UE1 the SL transmission of SL transmissions using resources from SCI after estimating and reporting quality of the channel, par 0072-0079 and 0085).

Regarding claim 29, ASHRAF’962 discloses the non-transitory computer-readable medium of claim 27 (see, fig. 21, memory 2160 in UE stores software 2170, firmware 2180 and control parameters 2190, par 0190 and 0192), 
code (see, software 2170, firmware 2180 and control parameters 2190 stored in memory 2160 , par 0192) for causing the first wireless communication device (see, sending radio device, par 0061) to identify the plurality of reserved resources based on channel sensing (see, UE determines the allocation of the radio resources for SL transmission based on channel sensing, par 0061), 
wherein the code (see, software 2170, firmware 2180 and control parameters 2190 stored in memory 2160 , par 0192) for causing the first wireless communication device (see, fig. 3, UE1, par 0070) to communicate the reservation is configured to: 
transmit, to the second wireless communication device (see, fig. 3, UE2, par 0070), sidelink control information (SCI) indicating the reservation (see, fig. 3 step 301, UE1 sends UE2 the SCI includes an SCSI-RS SA indicates reserved radio resources for SCSI-RS transmissions and SL transmissions, par 0072-0073. Noted, SCSI-RS and SL transmission share the same frequency resources, par 0068).

Regarding claim 30, ASHRAF’962 discloses the non-transitory computer-readable medium of claim 27 (see, fig. 21, memory 2160 in UE stores software 2170, firmware 2180 and control parameters 2190, par 0190 and 0192), wherein: 
see, software 2170, firmware 2180 and control parameters 2190 stored in memory 2160 , par 0192) for causing the first wireless communication device (see, fig. 7, UE2, par 0103) to communicate the reservation is configured to: 
receive, from the second wireless communication device (see, fig. 7, UE3, par 0103), first sidelink control information (SCI) (see, SCI including an SCSI-RS SA indicates reserved radio resources for SCSI-RS transmission and SL transmission, par 0068 and 0073) indicating the reservation (see, fig. 7, UE3 receives from BS the control information, and UE3 sends UE2 the SCI through negotiation process including a SCSI-RS SA indicates reserved radio resources for SCSI-RS transmissions and SL transmissions, par 0073 and 0103-0104. Noted, SCSI-RS and SL transmission share the same frequency resources (par 0068), any one of UE receives the control information from the access node 100 and then propagate it to another UE, par 0103); and 
the code (see, software 2170, firmware 2180 and control parameters 2190 stored in memory 2160 , par 0192) for causing the first wireless communication device (see, fig. 7, UE2, par 0103) to communicate the first sidelink communication is configured to: 
transmit, to the third wireless communication device (see, fig. 3-4, UE1, par 0070), the first sidelink communication in the first resource (see, fig. 3 step 306, UE2 sends UE1 the SL transmission using resource from SCI obtained in the negotiation, par 0072-0079, 0103-0104).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 8-9, 13-14, 17, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over ASHRAF’962 in view of Li et al (US 20210219268 A1, PCT Priority Date: Jul 08, 2019).

Regarding claim 3, ASHRAF’962 discloses the method of claim 1 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), 
wherein the reservation indicates an assignment of the first resource to the first sidelink communication (see, fig. 3 step 301 and 306, UE1 transmits SCI includes an SCSI-RS SA indicates radio resources for SCSI-RS transmission and SL transmission, par 0068, 0072-0073).
ASHRAF’962 discloses all the claim limitations but fails to explicitly teach: wherein the reservation indicates an assignment of the first resource to the first sidelink communication and an assignment of a second resource of the plurality of reserved resources to a second sidelink communication of the plurality of sidelink communications.

	However Li’268 from the same field of endeavor (see, fig.1E, Communications system 111 including a plurality of WTRUs, a BS, V2X server 124 and a plurality of RSUs, par 0096) discloses: wherein the reservation (see, fig. 11, SCI1 and SCI2 contained in control region of PSCCH, par 0388) indicates an assignment of the first resource to the first sidelink communication (see, unicast on NR-PSSCH 1 carrying data, par 0388) and an assignment of a second resource of the plurality of reserved resources to a second sidelink communication (see, a broadcast on NR-PSSCH2 carrying data, par 0388) of the plurality of sidelink communications (see, fig. 11, SCI1 and SCI2 transmitted on control region of PSCCH with SCI1 indicating resource location of a unicast on NR-PSSCH1 to carry data and SCI2 indicating resource location of a broadcast on NR-PSSCH2 to carry data, par 0388). 


Regarding claim 8, ASHRAF’962 discloses the method of claim 5 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), wherein: 
the communicating the first sidelink communication (see, fig. 3 step 306, SL transmission, par 0078) includes: 
receiving, by the first wireless communication device (see, fig. 4, UE2, par 0079) from the third wireless communication device (see, fig. 4, UE1, par 0079), the first sidelink communication (see, fig. 4 step 407, UE2 receives SL transmission from UE1, par 0086); and the method further comprises.
ASHRAF’962 discloses all the claim limitations but fails to explicitly teach: transmitting, by the first wireless communication device, second SCI indicating an acknowledgement/negative-acknowledgement (ACK/NACK) for the first sidelink communication.

However Li’268 from the same field of endeavor (see, fig.1E, Communications system 111 including a plurality of WTRUs, a BS, V2X server 124 and a plurality of RSUs, par 0096) discloses: transmitting, by the first wireless communication device (see, receiving vehicle UE, par 0388), second SCI (see, feedback SCI “SCI_FB1”, par 0388) indicating an acknowledgement/negative-acknowledgement (ACK/NACK) for the first sidelink communication (see, fig. 11, receiving vehicle UE sends HARQ ACK/NACK feedback on feedback SCI “SCI_FB1” for the unicast data transmission on NR-PSSCH1, par 0388).


Regarding claim 9, ASHRAF’962 discloses the method of claim 5 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), further comprising.
ASHRAF’962 discloses all the claim limitations but fails to explicitly teach: transmitting, by the first wireless communication device, second SCI indicating at least one of a scheduling request (SR) or a buffer status report (BSR) based on the reservation.

However Li’268 from the same field of endeavor (see, fig.1E, Communications system 111 including a plurality of WTRUs, a BS, V2X server 124 and a plurality of RSUs, par 0096) discloses: transmitting, by the first wireless communication device (see, fig. 10B step 3A, a transmitting or receiving UE, par 0269), second SCI indicating at least one of a scheduling request (SR) or a buffer status report (BSR) based on the reservation (see, a transmitting or receiving UE sends scheduling request to request for resource via c new formatted SCI on NR-PSCCH, par 0269. Noted, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li’268 into that of ASHRAF’962. The motivation would have been to local scheduling resources by a lead (e.g. RSU as a coordinator or lead in a proximity group, a platoon lead, etc.) as a scheduler (par 0261).

Regarding claim 13, ASHRAF’962 discloses the method of claim 1 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), further comprising.
ASHRAF’962 discloses all the claim limitations but fails to explicitly teach: 
detecting, by the first wireless communication device, an indication of a fourth wireless communication device reserving a second resource; and 
refraining, by the first wireless communication device, from transmitting in the second resource in response to the detecting.
	
However Li’268 from the same field of endeavor (see, fig.1E, Communications system 111 including a plurality of WTRUs, a BS, V2X server 124 and a plurality of RSUs, par 0096) discloses:
detecting, by the first wireless communication device (see, fig. 1E, any UE other than UE v1, UE v2 and UE v3, par 0096, 0156-0158. Noted, there are 6 WTRUs A-F shown in fig. 1E), an indication (see, fig. 5, SCI sent by UE v3, par 0158) of a fourth wireless communication device (see, fig. 5, UE v3, par 0158) reserving a second resource (see, UE (other than UE v1, UE v2 and UE v3) receives one SCI from each of UE v1, UE v2 and UE v3 to indicate corresponding scheduled or reserved or pre-empted resources, par 0134, 0156-0158); and 
refraining, by the first wireless communication device, from transmitting in the second resource in response to the detecting (see, fig. 16 step 3, UE extracts the exact used and reserved resources within sensing window by decodes all the SA SCIs in the sensing window, then selects available resources required by its data transmission(s), par 0423. Noted, available resources refer to other resources not being used or reserved).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Regarding claim 14, ASHRAF’962 discloses the method of claim 1 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), further comprising.
ASHRAF’962 discloses all the claim limitations but fails to explicitly teach: 
detecting, by the first wireless communication device, an indication of a fourth wireless communication device reserving a second resource; 
monitoring, by the first wireless communication device, for a transmission in the second resource in response to the detecting; and 
transmitting, by the first wireless communication device, a sidelink communication using the second resource in response to a determination that no transmission is detected in the second resource from the monitoring.

However Li’268 from the same field of endeavor (see, fig.1E, Communications system 111 including a plurality of WTRUs, a BS, V2X server 124 and a plurality of RSUs, par 0096) discloses:
detecting, by the first wireless communication device (see, fig. 1E, any UE other than UE v1, UE v2 and UE v3, par 0096, 0156-0158. Noted, there are 6 WTRUs A-F shown in fig. 1E), an indication (see, fig. 5, SCI sent by UE v3, par 0158) of a fourth wireless communication device (see, fig. 5, UE v3, par 0158) reserving a second resource (see, UE (other than UE v1, UE v2 and UE v3) receives one SCI from each of UE v1, UE v2 and UE v3 to indicate corresponding scheduled or reserved or pre-empted resources, par 0134, 0156-0158); 
see, fig. 1E, any UE other than UE v1, UE v2 and UE v3, par 0096, 0156-0158. Noted, there are 6 WTRUs A-F shown in fig. 1E), for a transmission in the second resource in response to the detecting (see, fig. 16, any UE (other than UE v1, UE v2 and UE v3) senses resources used and/or resources reserved in the sensing window by combining the results from decoded SA-SCIs, measurements of NR-PSCCH and/or NR-PSSCH, and energy measurements SL-RSSI of NR-PSCCH and/or NR-PSSCH, par 0422-0425); and 
transmitting, by the first wireless communication device (see, fig. 1E, any UE other than UE v1, UE v2 and UE v3, par 0096, 0156-0158. Noted, there are 6 WTRUs A-F shown in fig. 1E), an indication (see, fig. 5, SCI sent by UE v3, par 0158), a sidelink communication using the second resource (see, reserved resource indicated in SCI by UE-v3 for scheduled or reserved or pre-empted resources, par 0134, 0158) in response to a determination that no transmission is detected in the second resource from the monitoring (see, fig. 16 step 3-4-5, transmitting a new data by selecting resource from available resources based on sensing result within sense window, par 0427-0428. Noted, resource usage determined by measuring of SL-RSRP, SL-RSSI, a channel busy ratio, or a channel occupancy ratio, par 0134).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li’268 into that of ASHRAF’962. The motivation would have been to perform periodic and aperiodic data transmissions over share resource pools with sensing procedure (par 0417).

Regarding claim 17, ASHRAF’962 discloses the apparatus of claim 15 (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), wherein the reservation indicates an assignment of the first resource to the first see, fig. 3 step 301 and 306, UE1 transmits SCI includes an SCSI-RS SA indicates radio resources for SCSI-RS transmission and SL transmission, par 0068, 0072-0073).
ASHRAF’962 discloses all the claim limitations but fails to explicitly teach: wherein the reservation indicates an assignment of the first resource to the first sidelink communication and an assignment of a second resource of the plurality of reserved resources to a second sidelink communication of the plurality of sidelink communications.
	
However Li’268 from the same field of endeavor (see, fig.1E, Communications system 111 including a plurality of WTRUs, a BS, V2X server 124 and a plurality of RSUs, par 0096) discloses: wherein the reservation (see, fig. 11, SCI1 and SCI2 contained in control region of PSCCH, par 0388) indicates an assignment of the first resource to the first sidelink communication (see, unicast on NR-PSSCH 1 carrying data, par 0388) and an assignment of a second resource of the plurality of reserved resources to a second sidelink communication (see, a broadcast on NR-PSSCH2 carrying data, par 0388) of the plurality of sidelink communications (see, fig. 11, SCI1 and SCI2 transmitted on control region of PSCCH with SCI1 indicating resource location of a unicast on NR-PSSCH1 to carry data and SCI2 indicating resource location of a broadcast on NR-PSSCH2 to carry data, par 0388). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Li’268 into that of ASHRAF’962. The motivation would have been to allocate resources for broadcast, multicast and unicast within different BWPs of a sidelink operation band using different numerologies (par 0386).

Regarding claim 25, ASHRAF’962 discloses the apparatus of claim 15 (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), further comprising: a processor (see, fig. 21, processors 2150, par 0192) configured to.
 ASHRAF’962 discloses all the claim limitations but fails to explicitly teach: 
detect an indication of a fourth wireless communication device reserving a second resource; and 
refrain from transmitting in the second resource in response to the detection.
	
However Li’268 from the same field of endeavor (see, fig.1E, Communications system 111 including a plurality of WTRUs, a BS, V2X server 124 and a plurality of RSUs, par 0096) discloses:
detect an indication (see, fig. 5, SCI sent by UE v3, par 0158) of a fourth wireless communication device (see, fig. 5, UE v3, par 0158) reserving a second resource (see, UE (other than UE v1, UE v2 and UE v3) receives one SCI from each of UE v1, UE v2 and UE v3 to indicate corresponding scheduled or reserved or pre-empted resources, par 0134, 0156-0158); and 
refrain from transmitting in the second resource in response to the detection (see, fig. 16 step 3, UE extracts the exact used and reserved resources within sensing window by decodes all the SA SCIs in the sensing window, then selects available resources required by its data transmission(s), par 0423. Noted, available resources refer to other resources not being used or reserved).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Li’268 into that of ASHRAF’962. The 

Regarding claim 26, ASHRAF’962 discloses the apparatus of claim 15 (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), further comprising: a processor (see, fig. 21, processors 2150, par 0192) configured to, wherein the transceiver (see, fig. 21, radio interface(s) 2110, par 0191) is further configured to.
ASHRAF’962 discloses all the claim limitations but fails to explicitly teach: 
detect an indication of a fourth wireless communication device reserving a second resource; and 
monitor for a transmission in the second resource in response to the detection, 
transmit a sidelink communication using the second resource in response to a determination that no transmission is detected in the second resource from the monitoring.

However Li’268 from the same field of endeavor (see, fig.1E, Communications system 111 including a plurality of WTRUs, a BS, V2X server 124 and a plurality of RSUs, par 0096) discloses:
detect an indication (see, fig. 5, SCI sent by UE v3, par 0158) of a fourth wireless communication device (see, fig. 5, UE v3, par 0158) reserving a second resource (see, UE (other than UE v1, UE v2 and UE v3) receives one SCI from each of UE v1, UE v2 and UE v3 to indicate corresponding scheduled or reserved or pre-empted resources, par 0134, 0156-0158); 
monitor for a transmission in the second resource in response to the detection (see, fig. 16, any UE (other than UE v1, UE v2 and UE v3) senses resources used and/or resources reserved in the sensing window by combining the results from decoded SA-SCIs, measurements of NR-PSCCH and/or NR-PSSCH, and energy measurements SL-RSSI of NR-PSCCH and/or NR-PSSCH, par 0422-0425), 
transmit a sidelink communication using the second resource in response to a determination that no transmission is detected in the second resource (see, reserved resource indicated in SCI by UE-v3 for scheduled or reserved or pre-empted resources, par 0134, 0158) from the monitoring (see, fig. 16 step 3-4-5, transmitting a new data by selecting resource from available resources based on sensing result of resource usage within sense window, par 0427-0428. Noted, resource usage determined by measuring of SL-RSRP, SL-RSSI, a channel busy ratio, or a channel occupancy ratio, par 0134).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Li’268 into that of ASHRAF’962. The motivation would have been to perform periodic and aperiodic data transmissions over share resource pools with sensing procedure (par 0417).


Regarding claim 28, ASHRAF’962 discloses the non-transitory computer-readable medium of claim 27 (see, fig. 21, memory 2160 in UE stores software 2170, firmware 2180 and control parameters 2190, par 0190 and 0192), wherein the reservation indicates the plurality of reserved resources in a plurality of subchannels (see, SCI includes an SCSI-RS SA indicates reserved resources in terms of subchannels for SCSI-RS and SL transmission, par 0067-0068, 0103), an assignment of the first resource to the first sidelink communication (see, fig. 3 step 301 and 306, UE1 transmits SCI includes an SCSI-RS SA indicates radio resources for SCSI-RS transmission and SL transmission, par 0068, 0072-0073).

	
However Li’268 from the same field of endeavor (see, fig.1E, Communications system 111 including a plurality of WTRUs, a BS, V2X server 124 and a plurality of RSUs, par 0096) discloses: wherein the reservation (see, fig. 11, SCI1 and SCI2 contained in control region of PSCCH, par 0388) indicates an assignment of the first resource to the first sidelink communication (see, unicast on NR-PSSCH 1 carrying data, par 0388), and an assignment of a second resource of the plurality of reserved resources to a second sidelink communication (see, a broadcast on NR-PSSCH2 carrying data, par 0388) of the plurality of sidelink communications (see, fig. 11, SCI1 and SCI2 transmitted on control region of PSCCH with SCI1 indicating resource location of a unicast on NR-PSSCH1 to carry data and SCI2 indicating resource location of a broadcast on NR-PSSCH2 to carry data, par 0388). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable medium as taught by Li’268 into that of ASHRAF’962. The motivation would have been to allocate resources for broadcast, multicast and unicast within different BWPs of a sidelink operation band using different numerologies (par 0386).

Claims 10-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over ASHRAF’962 in view of Cao et al (US20210105104A1,Pro 62911208 Priority Date: Oct 04, 2019).

Regarding claim 10, ASHRAF’962 discloses the method of claim 1 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), further comprising.
ASHRAF’962 discloses all the claim limitations but fails to explicitly teach: transmitting, by the first wireless communication device, an indication indicating that there is no sidelink transmission in a second resource of the plurality of reserved resources reserved for the first wireless communication device.

However Cao’104 from the same field of endeavor (see, fig. 2, SL communication resource sensing and reservation method, par 0264) discloses: transmitting, by the first wireless communication device (see, transmitting UE, par 0148), an indication indicating that there is no sidelink transmission in a second resource of the plurality of reserved resources reserved for the first wireless communication device (see, transmitting UE sends out indication/notification to release reserved retransmission sidelink resources, par 0135 and 0148).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Cao’104 into that of ASHRAF’962. The motivation would have been to mitigate against collisions by excluding transmission resources from a pool of candidate resources (par 0117).

Regarding claim 11, ASHRAF’962 discloses the method of claim 1 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), further comprising.
ASHRAF’962 discloses all the claim limitations but fails to explicitly teach: 

transmitting, by the first wireless communication device, a repeat of the indication.

However Cao’104 from the same field of endeavor (see, fig. 2, SL communication resource sensing and reservation method, par 0264) discloses:
receiving, by the first wireless communication device (see, transmitting UE, par 0148), an indication (see, ACK indicating successful delivery of transmitted TB1 as sign of no retransmission, par 0148) indicating that there is no sidelink transmission in at least a second resource of the plurality of reserved resources (see, transmitting UE receives an ACK indicating successful delivery of transmitted TB1 as sign of no retransmission and releases the previously reserved resources, par 0148); and 
transmitting, by the first wireless communication device (see, transmitting UE, par 0148), a repeat of the indication (see, transmitting UE sends out indication/notification to release reserved retransmission sidelink resources after receiving ACK indicating prior transmission or retransmission was successful, par 0135 and 0148. Noted, indication/notification to release reserved retransmission sidelink resources corresponds to repeat of ACK which is the indication of release reserved retransmission sidelink resource).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Cao’104 into that of ASHRAF’962. The motivation would have been to mitigate against collisions by excluding transmission resources from a pool of candidate resources (par 0117).

Regarding claim 12, ASHRAF’962 discloses the method of claim 1 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), further comprising.
ASHRAF’962 discloses all the claim limitations but fails to explicitly teach: 
detecting, by the first wireless communication device, an indication indicating that there is no sidelink transmission in a reserved resource; and 
transmitting, by the first wireless communication device, a sidelink communication using the reserved resource in response to the detecting.

However Cao’104 from the same field of endeavor (see, fig. 2, SL communication resource sensing and reservation method, par 0264) discloses:
detecting, by the first wireless communication device (see, sensing UE, par 0249), an indication (see, received ACK indicates resources reserved for retransmission have been released by the transmitting UE and thus no retransmission, par 0249) indicating that there is no sidelink transmission in a reserved resource (see, sensing UE determines that resources reserved for retransmission have been released by the transmitting UE and thus no retransmission based on received ACK for unicast transmission, par 0249); and 
transmitting, by the first wireless communication device (see, sensing UE, par 0249), a sidelink communication using the reserved resource in response to the detecting (see, sensing UE does not need to avoid using the particular reserved resources being released for its own transmissions, par 0249).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Cao’104 into that of ASHRAF’962. The motivation would have been to mitigate against collisions by excluding transmission resources from a pool of candidate resources (par 0117).

Regarding claim 22, ASHRAF’962 discloses the apparatus of claim 15 (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), wherein the transceiver (see, fig. 21, radio interface(s) 2110, par 0191) is further configured to.
 ASHRAF’962 discloses all the claim limitations but fails to explicitly teach: 
transmit an indication indicating that there is no sidelink transmission in a second resource of the plurality of reserved resources reserved for the apparatus.

However Cao’104 from the same field of endeavor (see, fig. 2, SL communication resource sensing and reservation method, par 0264) discloses: transmit an indication indicating that there is no sidelink transmission in a second resource of the plurality of reserved resources reserved for the apparatus (see, transmitting UE sends out indication/notification to release reserved retransmission sidelink resources, par 0135 and 0148).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Cao’104 into that of ASHRAF’962. The motivation would have been to mitigate against collisions by excluding transmission resources from a pool of candidate resources (par 0117).

Regarding claim 23, ASHRAF’962 discloses the apparatus of claim 15 (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), wherein the transceiver (see, fig. 21, radio interface(s) 2110, par 0191) is further configured to.
ASHRAF’962 discloses all the claim limitations but fails to explicitly teach: 

transmit a repeat of the indication.

However Cao’104 from the same field of endeavor (see, fig. 2, SL communication resource sensing and reservation method, par 0264) discloses:
receive an indication (see, ACK indicating successful delivery of transmitted TB1 as sign of no retransmission, par 0148) indicating that there is no sidelink transmission in at least a second resource of the plurality of reserved resources (see, transmitting UE receives an ACK indicating successful delivery of transmitted TB1 as sign of no retransmission and releases the previously reserved resources, par 0148); and 
transmit a repeat of the indication (see, transmitting UE sends out indication/notification to release reserved retransmission sidelink resources after receiving ACK indicating prior transmission or retransmission was successful, par 0135 and 0148. Noted, indication/notification to release reserved retransmission sidelink resources corresponds to repeat of ACK which is the indication of release reserved retransmission sidelink resource).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Cao’104 into that of ASHRAF’962. The motivation would have been to mitigate against collisions by excluding transmission resources from a pool of candidate resources (par 0117).

Regarding claim 24, ASHRAF’962 discloses the apparatus of claim 15 (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), further comprising: a processor (see, fig. 21, processors 2150, par 0192) configured to, wherein the transceiver (see, fig. 21, radio interface(s) 2110, par 0191) is further configured to. 
ASHRAF’962 discloses all the claim limitations but fails to explicitly teach: 
detect an indication indicating that there is no sidelink transmission in a reserved resource,
transmit a sidelink communication using the reserved resource in response to the detection.

However Cao’104 from the same field of endeavor (see, fig. 2, SL communication resource sensing and reservation method, par 0264) discloses:
detect an indication (see, received ACK indicates resources reserved for retransmission have been released by the transmitting UE and thus no retransmission, par 0249) indicating that there is no sidelink transmission in a reserved resource (see, sensing UE determines that resources reserved for retransmission have been released by the transmitting UE and thus no retransmission based on received ACK for unicast transmission, par 0249), 
transmit a sidelink communication using the reserved resource in response to the detection (see, sensing UE does not need to avoid using the particular reserved resources being released for its own transmissions, par 0249).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Cao’104 into that of ASHRAF’962. The motivation would have been to mitigate against collisions by excluding transmission resources from a pool of candidate resources (par 0117).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/            Examiner, Art Unit 2473   

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473